Citation Nr: 1336446	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In an August 2009 rating decision, the RO increased the disability rating for PTSD from 10 percent to 30 percent disabling, effective for the entire initial rating period from March 13, 2008 to the present.  The Veteran was advised of the August 2009 rating decision, but did not express agreement with the decisions or withdraw the appeal.  A claim for an initial or increased rating presumes the claimant is seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Because the currently assigned 30 percent disability rating is not the maximum benefit available for this service-connected disability, the appeal continues for the entire initial rating period.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

An October 2008 VA outpatient mental health treatment record documents the Veteran "only gets Social Security and his 10 percent service connection, so finances limit his activities."  

Records from the Social Security Administration (SSA) may potentially be relevant to the claim but those records are not associated with the claims file.  When VA is on notice of the possible existence of SSA records that may be relevant to a claim on appeal for VA benefits, VA must obtain them.  See Baker v. West, 11 Vet. App. 163, 169 (1998); see also 38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002) (emphasizing the need for VA to obtain records from any Federal agency).  

On the March 2008 Application for Compensation and/or Pension Benefits, via a VA Form 21-526, the Veteran reported his current treatment is with the Erie, Pennsylvania VA Medical Center (VAMC) and Erie, Pennsylvania Vet Center.  The claims file contains the Veteran's VA outpatient treatment records from the Erie VAMC from October 2008 to July 2009; however, there are no records, nor documentation that an attempt has been made, from the Erie Vet Center.  Since VA records are considered part of the record on appeal, they are within VA's constructive possession and must be considered in deciding this issue on appeal.   

The last, and only, VA examination in connection with the service-connected PTSD was in June 2008.  Since that examination, an October 2008 VA outpatient mental health treatment record notes the Veteran's Global Assessment of Functioning (GAF) score of 45, compared to the score of 65 in the June 2008 VA examination report.  

In addition, the Veteran reported, in May 2009 and June 2009 statements, that he has difficulty completing tasks by a deadline, inability to learn anything new, isolates himself to avoid panic attacks, does not shower and shave on a regular basis unless has plans to go somewhere, has trouble spelling simple words, is depressed, and has nightmares.  In a June 2009 statement, C. J. reported the Veteran's memory impairment, isolating behavior, and anxiety about almost any new experience.  VA outpatient mental health treatment records further note his below average performances in attention and delayed memory (January 2009 and February 2009) and isolative behavior (February 2009, March 2009, and May 2009).

The Board finds that an additional VA examination is deemed necessary to ascertain the Veteran's current severity and degree of his service-connected PTSD during the appeal period since the June 2008 VA examination more than five years ago.  When available evidence is too old for an adequate evaluation of a veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has interpreted that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following actions:
	
1.  Obtain from SSA a copy of its decision(s), if any, awarding the Veteran disability benefits, as well as copies of all medical records underlying the determination(s).  If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2.  Obtain and associate with the record (1) all outstanding VA outpatient mental health treatment records, to include from the Erie VAMC, from July 2009 to the present, and (2) any VA mental health treatment records from the Erie Vet Center.  These facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

3.  After the completion of the above directives, schedule the Veteran for the appropriate VA examination to determine the nature and current severity of his service-connected PTSD.  The relevant documents in the claims file should be made available to the VA examiner for review.   

All indicated studies and tests, deemed necessary by the examiner, should be performed and all pertinent symptomatology should be reported in detail.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the examiner's report.  A rationale should be given for all findings and conclusions expressed.  

The examiner should: (1) comment upon the presence or absence, and the frequency or severity, of all symptoms of PTSD; (2) distinguish, if possible, between symptoms attributable ot PTSD and symptoms attributable to nonservice-connected disabilities, including traumatic brain injury (TBI), (3) enter a complete multiaxial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning, and (4) provide an opinion as to the Veteran's occupational and social impairment caused by his PTSD.

If an opinion or the requested information cannot be provided without resorting to speculation, the VA examiner should state so and explain why it would be speculative to respond.  

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


